SIXTH DIVISION
                                                    May 18, 2007



No. 1-06-2115




In re ESTATE OF MARY ANN WILSON, a )    Appeal from the
Disabled Person                    )    Circuit Court
                                   )    of Cook County.
                                   )
(Arnetta Williams, Guardian of the )
Estate of Mary Ann Wilson          )
                                   )
     Petitioner-Appellee,          )    No. 06 P. 3549
                                   )
     v.                            )
                                   )
Karen A. Bailey,                   )    The Honorable
                                   )    Maureen E. Connors,
     Respondent-Appellant).        )    Judge Presiding.



     JUSTICE O'MALLEY delivered the opinion of the court:

     Petitioner Arnetta Williams petitioned the circuit court of

Cook County to appoint her temporary guardian of her cousin, Mary

Ann Wilson.   The circuit court granted her motion and named her

temporary guardian of Wilson and her estate.   Respondent Karen

Bailey filed a preliminary injunction seeking to enjoin

petitioner from exercising any authority pursuant to the circuit

court’s grant of temporary guardianship.   The circuit court

denied respondent’s motion for a preliminary injunction and

respondent appealed, claiming that the circuit court lacked

subject matter jurisdiction for failure to meet the requirements

of section 2-10 of the Illinois Power of Attorney Act (the Power
1-06-2115

of Attorney Act) (755 ILCS 45/2-10 (West 2004)) and section 11a-

18(e) of the Probate Act of 1975 (the Probate Act) (755 ILCS

5/11a-18(e) (West 2004)).   For the reasons that follow, we affirm

the judgment of the circuit court.

                            BACKGROUND

     Mary Ann Wilson was born on April 16, 1920, and lived at

10963 South Sangamon Street in Chicago, Illinois, on May 3, 2006.

On that same day, Wilson was discovered in her home "totally

abandoned, in feces, confused, [unable] to walk or talk, and had

lost a lot of weight."   Protective services were called and

Wilson was admitted to St. Elizabeth Hospital, where a

psychiatric evaluation revealed that she was "oriented only to

name, [unable] to give her medical history, [and had] impaired

concentration."   On May 12, 2006, Isaac Heard, Sr., Wilson's

brother from North Carolina, filed petitions seeking the

appointment of Arnetta Williams, Wilson's cousin, as guardian for

Wilson and one seeking to appoint Williams as temporary

guardian.1   The circuit court appointed Sandra Thiel as guardian

ad litem (GAL) for Wilson and directed her to furnish the court

with a written report on May 15, 2006, when it would rule on the

petition for temporary guardianship pursuant to section 11a-4 of


     1
      The record shows that Heard withdrew his petition after
initiating the action in the circuit court from North Carolina
and Williams ultimately became the petitioner in this case.

                                 2
1-06-2115

the Probate Act.

     On May 15, 2006, the GAL filed her written report relative

to her meeting with Wilson and appeared before the court for a

hearing, where Williams was also present.   The GAL presented

serious concerns to the circuit court regarding Wilson's physical

and financial condition.   The GAL also discovered that Karen A.

Bailey was Wilson's agent under several powers of attorney for

her property, real estate and healthcare issued in January 2004.

Williams and the GAL presented information to the court that bank

accounts containing over $180,000 had been withdrawn by Bailey

pursuant to her authority under the power of attorney.    Due to

the deplorable circumstances under which Wilson was discovered,

as well as her health and mental issues, the GAL strongly urged

the circuit court to temporarily suspend the powers of attorney

granted to Bailey.

     Based on the preliminary information and the GAL's

recommendation, the circuit court temporarily suspended Bailey's

authority under the powers of attorney naming her Wilson's agent

and appointed Williams as temporary guardian until a hearing on

the petition for plenary guardianship could be heard.    The court

directed Williams through the order appointing her temporary

guardian to: (1) arrange for routine medical care; (2) place

Wilson in the South Shore Nursing and Rehabilitation Center; (3)


                                 3
1-06-2115

investigate funds and mail belonging to Wilson; (4) investigate

the powers of attorney; and (5) have access to all of Wilson's

medical records.

     On June 7, 2006, Bailey filed an emergency motion to vacate

the circuit court's order appointing Williams as temporary

guardian and Sandra Thiel as GAL; issue a temporary restraining

order (TRO) against Williams and the GAL from any further action

concerning Wilson; and "issue a mandatory injunction for Arnetta

Williams to reveal the whereabouts of $200,000 and account for

the same."   On June 8, the circuit court heard arguments in a

hearing on Bailey's emergency motion.   During the hearing, David

Service, Wilson's stepson and Bailey's husband, appeared on June

8, 2006, and filed a petition for guardianship which he withdrew,

leaving Bailey as the only party seeking vacation of the circuit

court's May 15 order.   The following colloquy occurred relative

to what Williams had learned since the May 15, 2006 order had

been issued:

        "MS. WILLIAMS: I discovered some very disturbing things.

        THE COURT: For Example?

        A. For example, Ms. Wilson had a USB account that had

     approximately $187,000 in it,

        Q. Okay.

        A. That had been withdrawn by Karen Bailey.


                                  4
1-06-2115

       Q. Do you know when?

       A. Yes August [2005] it was $25,400.

       Q. Say again?

       A. $25,400 was the initial withdrawal.    That was into

    Credit Union One, credit union, and I believe that's Ms.

    Bailey's personal credit union.

       Q. So that was $25,000 of the $187[,000]?

       A. Yes and then the balance of that was withdrawn in

    November '05 last year.

       Q. Do you know what happened to the proceeds?

       A. That money was deposited into Mary Wilson's account at

    LaSalle Bank.   Since that time the money has been pretty

    much withdrawn.    That account has been as high as a hundred

    and - - well, I don't know.

       Q. Okay.

       A. And that's gone.    It's down to about $3,000 now.

       Q. Three thousand?

       A. Yes, it's about according [sic] to my preliminary

    calculations.

       Q. Okay.   So Mr. Brady [sic], what brings you to court

    today, sir?

       MR. BRADEN [Attorney for Respondent Bailey]: The whole

    purpose of this motion, I'm sure you read it, is to vacate


                                  5
1-06-2115

    all orders here.   The reason is, our position is that the

    provisions of the statute has not been followed here, that

    Karen Bailey has the power of attorney.     ***

       And it's my understanding from reading the statute that

    when there's a power of attorney that the Court does not

    have jurisdiction to proceed on entering guardianship orders

    and also unless the Court proceeds in accordance with the

    provisions in the Power of Attorney Act, under that section

    of the relationship of the agent and the Court that a

    separate hearing be conducted to determine whether the agent

    had acted in the best interest of the ward, and that has not

    been done.   In addition, Karen Bailey has not been notified

    of any of these proceedings and it's my understanding that

    she should have been.    She should have been notified."

       Q. Did I strike - -

       MR. BRADEN: This was her first time.

       THE COURT: Did I suspend the powers of the POA?

       MS. WILLIAMS: Yes because it's suspicious.

       MR. BRADEN: Today she's been served and she is aware of

    everything that has happened, and that's my point, judge,

    that's my point.

       THE COURT: Well, counsel, let me ask you.      Can I get our

    [sic] client under oath and have her answer questions as to


                                 6
1-06-2115

    what happened to the all this money?    Can we get that done?

       MR. BRADEN: Look, Judge, if we had a hearing, if we had a

    hearing - -

       THE COURT: I would like to know now because I'm

    concerned.    These are serious allegations.

       MR. BRADEN: She was acting in accordance with her power

    of attorney to do that, and if you want to put her under

    oath, of course, she filed a verified petition, but she's

    prepared to - -.

       THE COURT: It doesn't go into the particulars of the

    assets, though.

                               * * *

       THE COURT: When did you first start acting as Power of

    Attorney for property, taking care of the assets of Mary

    Wilson?

       KAREN BAILEY: January of 2004.    Maybe it was February,

    I'm not sure.

       Q. What was the value of her estate at that time, total

    value?

       A. Probably - - I'm not sure, total value may be two

    hundred and something, I'm not sure.

       Q. Well, you were the power of attorney.    What was the

    value on the date you took over?    You don't know?


                                 7
1-06-2115

       A. No, Your Honor.

       Q. Any idea?

       A. 250,000, I'm not sure.

                                * * *

       Q. Let's go on to something else.   Was there money

    withdrawn from her account, this USB one?

       A. Yes, it was.

       Q. What happened to the $25,400?

       A.   I withdrew it because under her, her and her husband,

    he told me to withdraw.

       Q. He?

       A. It's both of their account.    When he got married, he

    stated to us that he helped her with that money.

       Q. Wait.   The account had her name on it?

       A. Exactly, her and him.

       Q. So it's her assets.    And you're her power of attorney

    and you're taking orders from him?

       A. Her husband.   Her and him stated to me that they

    wanted it out of the bank.    I can only go by what they was

    telling me.

       Q. Well, no, you're supposed to be talking to your

    principal who is she, not he.

                                * * *


                                  8
1-06-2115

        Q. So you withdrew how much?

        A. It was 25 first because they sent a letter, a thing

     saying that she could get 25 or whatever.    She said she

     wanted her money.

        Q. So what happened?

        A. I put it in a box.

                                * * *

        Q. I'm just trying to get a picture.    What happened?    You

     took $25,000 cash.   And it was in what kind of box?

        A. It was a lock box from a safe-deposit."

     Bailey further testified under oath that she eventually

withdrew over $150,000 in cash from the USB account and added it

to an additional $50,000 in cash in a box that was stored in

Wilson's closet.    Bailey also testified that she and her husband,

Wilson's stepson, paid for an addition to her house with Wilson's

money so that Wilson and her husband could live with her and her

husband.    Bailey produced no receipts for the addition to her

house and testified that the contractors only accepted cash

payment.    Over $200,000 in cash that was stored in Wilson's

closet in a box disappeared.    Williams submitted cancelled checks

to the court drawn on Wilson's account and made payable to and

endorsed by Bailey, totaling over $100,000.    At the conclusion of

the proceedings on June 8, 2006, the circuit court denied


                                  9
1-06-2115

Bailey's motion for temporary restraining order and ordered her

to file an accounting by June 27, 2006.

     On June 27, 2006, Bailey failed to file an accounting.

Instead, she filed a motion to amend her previous emergency

motions citing "a revelation of additional law and facts that are

relevant in assisting the court in rendering a just and correct

ruling on the motion."   The court heard arguments on June 29,

2006, on Bailey's amended emergency motion.    Bailey filed a

supplemental amended motion to vacate the May 15, 2006 order on

June 30, 2006.   On July 5, 2006, the circuit court denied

Bailey's amended and supplemental motions.    Bailey timely

appealed the circuit court's denial of her motions for a TRO and

preliminary injunction pursuant to Illinois Supreme Court Rule

307(a) (188 Ill. 2d R. 307(a)).

                             ANALYSIS

                  I. SUBJECT MATTER JURISDICTION

     Bailey raises only one issue before this court, to wit,

subject matter jurisdiction of the circuit court in the instant

case.   Bailey specifically argues that the circuit court acted

beyond its power by temporarily suspending Bailey’s power of

attorney and appointing Williams temporary guardian of Wilson and

the court failed to comply with section 11a-18(e) of the Probate

Act, which confers jurisdiction on the circuit court to hear the


                                  10
1-06-2115

matter brought by Williams.    We disagree and find that this case

raises a question of Illinois subject matter jurisdiction

jurisprudence that merits revisiting Illinois law on the issue.

     Bailey cites to In re Hatsuye T., 293 Ill. App. 3d 1046

(1997), for the proposition that the circuit court's failure to

comply with the requirements of various sections the Probate Act

and the Power of Attorney Act deprives the circuit court of

subject matter jurisdiction.    Bailey characterizes the

requirements of article 11a of the Probate Act and section 2-10

of the Power of Attorney Act, based on In re Hatsuye T., as

conditions precedent to a court's exercise of jurisdiction.     In

re Hatsuye T., 293 Ill. App. 3d at 1053.    The issue concerning

the authority of a circuit court to properly exercise subject

matter jurisdiction has been explained in detail by our supreme

court in Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A.,

Inc., 199 Ill. 2d 325 (2002), and in our view, conflicts with our

decision in In re Hatsuye T., 293 Ill. App. 3d at 1053.

     In Belleville Toyota, our supreme court's intent was to

clarify the question of subject matter jurisdiction as it relates

to article VI, §9, of the Illinois Constitution (Ill. Const.

1970, art. VI, §9)) which has been the source of significant

confusion for courts and litigants.    Belleville Toyota, 199 Ill.
2d at 338.   In Belleville Toyota, our supreme court acknowledged


                                 11
1-06-2115

that certain cases, including Illinois Supreme Court cases, had

apparently misapplied article VI, section 9 in determining

whether the circuit court had properly exercised subject matter

jurisdiction in a particular case.   Belleville Toyota, 199 Ill.
2d at 337-38.

     The court in Belleville Toyota, after a lengthy discussion

of the 1964 amendments to the Illinois Constitution that changed

article VI, section 9, stated that " 'subject matter

jurisdiction' refers to the power of a court to hear and

determine cases of the general class to which the proceeding in

question belongs.   People v. Western Tire Auto Stores, Inc., 32
Ill. 2d 527, 530 (1965); Van Dam v. Van Dam, 21 Ill. 2d 212, 216

(1961);   14 Ill. L. & Prac. Courts §16, at 183 (1968); Faris v.

Faris, 35 Ill. 2d 305, 309 (1966);   Restatement (Second) of

Judgments §11 (1982).   With the exception of the circuit court's

power to review administrative action, which is conferred by

statute, a circuit court's subject matter jurisdiction is

conferred entirely by our state constitution.   Ill. Const. 1970,

art. VI, §9; In re Lawrence M., 172 Ill. 2d 523, 529 (1996); In

re M.M., 156 Ill. 2d 53, 65 (1993)."   Belleville Toyota, 199 Ill.
2d at 334.

     "Under section 9 of article VI, *** jurisdiction extends to

all 'justiciable matters.'   Ill. Const. 1970, art. VI, §9.    Thus,


                                12
1-06-2115

in order to invoke the subject matter jurisdiction of the circuit

court, a plaintiff's case, as framed by the complaint or

petition, must present a justiciable matter."     Belleville Toyota,

199 Ill. 2d at 334.    See also In re Antwan L., 368 Ill. App. 3d
1119, 1128 (2006).    Although not defined by the constitution,

section 9 of article VI confers subject matter jurisdiction over

all "justiciable matters," which the Belleville Toyota court

referred to as "controvers[ies] appropriate for review by the

court, in that [they are] definite and concrete, as opposed to

hypothetical or moot, touching upon the legal relations of

parties having adverse legal interests."    Belleville Toyota, 199
Ill. 2d at 335; see also In re Antwan L., 368 Ill. App. 3d at

1128.

     Following the amendments to our constitution, which became

effective in 1964, the legislature's role was significantly

limited relative to defining the jurisdiction of the circuit

court.   Belleville Toyota, 199 Ill. 2d at 336.   Effective January

1, 1964, an amendment to article VI replaced limited

jurisdiction: "Circuit Court[s] shall have unlimited original

jurisdiction of all justiciable matters."    Ill. Const. 1870, art.

VI, §9 (amended 1964); accord Ill. Const. 1970, art. VI, §9

("Circuit Courts shall have original jurisdiction of all

justiciable matters except when the Supreme Court has original


                                 13
1-06-2115

and exclusive jurisdiction").   Prior to the 1964 amendments, the

Illinois Constitution provided: "The circuit courts shall have

original jurisdiction of all causes in law and equity, and such

appellate jurisdiction as is or may be provided by law, ***."

Ill. Const. 1870, art. VI, §12.     The 1964 amendment created a

single integrated trial court vested with jurisdiction to

adjudicate all controversies.   Zamarron v. Pucinski, 282 Ill.

App. 3d 354, 360 (1996).

     This limited role, as described by the Belleville Toyota

court, now stands in "stark contrast to the significant role

previously exercised by the legislature under our former

constitution. See [In re Estate of] Mears, 110 Ill. App. 3d

[1133], 1134-38 [(1982)] (tracing the development of jurisdiction

from a purely legislative concept embodied in the 1818

constitution, to the concept now in force under the 1970

constitution)."   Belleville Toyota, 119 Ill. 2d at 336.     As the

Belleville Toyota court noted, "[u]nder our former constitution,

adopted in 1870, the circuit court enjoyed 'original jurisdiction

of all causes in law and equity.'      Ill. Const. 1870, art. VI,

§12."   Belleville Toyota 199 Ill. 2d at 336.     Historically

speaking, "[t]he [circuit] court's jurisdiction over special

statutory proceedings, [such as] matters which had no roots at

common law or in equity, derived from the legislature.      See


                                  14
1-06-2115

People v. Graw, 363 Ill. 205, 208 (1936) (circuit court's

constitutionally derived jurisdiction did not apply to special

statutory proceedings);   Selden v. Illinois Trust & Savings Bank,

239 Ill. 67, 74 (1909) (court of general jurisdiction may have a

special statutory jurisdiction conferred upon it).   Thus, in

cases involving purely statutory causes of action, our supreme

court, in pre-1964 cases held that unless the statutory

requirements were satisfied, a court lacked jurisdiction to grant

the relief requested.   See e.g. Martin v. Schillo, 389 Ill. 607,

609-10 (1945);   People ex rel. Kilduff v. Brewer, 328 Ill. 472,

479-84 (1927); Sharp v. Sharp, 213 Ill. 332, 334-36 (1904)."

Belleville Toyota, 199 Ill. 2d at 336;

     In 1964, however, amendments to the judicial article of the

1870 constitution became effective.   These amendments radically

changed the legislature's role in determining the subject matter

jurisdiction of the circuit court.    Belleville Toyota, 199 Ill.
2d at 337, citing: In re M.M., 156 Ill. 2d 53, 74 (1993) (Miller,

C.J., concurring, joined by Bilandic, J.) (the sources and scope

of the circuit court's jurisdiction changed "dramatically" with

the 1964 amendments to the judicial article);   Mears, 110 Ill.

App. 3d at 1137 (a "revolution" was wrought by the 1964

amendments to the juridical article); Ill. Const. 1870, art. VI,

§9 (amended 1964).   Our supreme court has clearly indicated that,


                                15
1-06-2115

as a result of the 1964 amendments, "the legislature's power to

define the circuit court's jurisdiction was expressly limited to

the area of administrative review.    The current Illinois

constitution, adopted in 1970, retained this limitation.     Ill.

Const. 1970, art. VI, §9."    Belleville Toyota, 199 Ill. 2d at

337.

       In light of the 1964 amendments, the precedential value of

case law which examined a court's jurisdiction according to the

pre-1964 judicial system is necessarily limited to the

constitutional context in which those cases arose.    Belleville

Toyota, 199 Ill. 2d at 337, citing: In re M.M., 156 Ill. 2d at 74

(Miller, C.J., concurring, joined by Bilandic, J.) ("terminology

employed in earlier [pre-1964] decisions must be viewed in the

constitutional context in which those cases were decided");

People v. Valdez, 79 Ill. 2d 74, 84-85 (1980) (rationale of cases

decided under 1870 constitution not applicable in determining

whether circuit court had jurisdiction under 1970 constitution).

Nonetheless, citation to pre-1964 rules of law governing subject

matter jurisdiction continues even though the Belleville court

held that those cases "continue to be cited by Illinois courts,

without qualification, creating confusion and imprecision in the

case law."    Belleville 199 Ill. 2d at 338.

       In our view, pre-1964 jurisdictional jurisprudence was the


                                 16
1-06-2115

basis for this court’s holding in In re Hatsuye T., where we held

that a circuit court’s order was void for want of subject matter

jurisdiction when it failed to make the requisite findings

enumerated in section 2-10 of the Power of attorney Act and

article 11a of the Probate Act.    In re Hatsuye T., 293 Ill. App.
3d at 1053.   This court’s ruling in In re Hatsuye T., however,

was handed down without the benefit of Belleville Toyota and

follows authority that was applicable and authoritative under the

1870 Constitution, not the post-1964 amendments to the 1870

constitution or the 1970 constitution.    Belleville Toyota

specifically addressed the argument Bailey raises here and

rejected it, stating:

     "A rule of law may have been appropriate under the pre-1964

     judicial system when the court's jurisdiction to hear and

     determine purely statutory causes of action was conferred

     and limited by the legislature, and the failure to conform

     strictly to the statutory requirements prevented the court

     from acquiring subject matter jurisdiction.   To the extent

     that this proposition has any relevance today, it is

     confined to the area of administrative review -- the only

     area in which the legislature still determines the extent of

     the circuit court's jurisdiction."    Belleville Toyota, 199
Ill. 2d at 338.


                                  17
1-06-2115

     Article VI of our constitution and Belleville Toyota are

clear that, except in the area of administrative review, the

jurisdiction of the circuit court flows from the constitution.

Ill. Const. 1970, art. VI, §9; Belleville Toyota, 199 Ill. 2d at

335 (holding that the General Assembly has no power to enact

legislation that would contravene article VI).    See also Tully v.

Edgar, 171 Ill. 2d 297, 308 (1996).    Most importantly though,

Williams presented a "justiciable matter" to the circuit court in

her complaint that was definite and concrete, and not

hypothetical or moot, touching upon the legal relations of

parties having adverse legal interests.    Consequently, we refuse

to extend In re Hatsuye T. to the instant matter in light of the

supreme court’s clarification of the scope of circuit court’s

exercise of subject matter jurisdiction in Illinois.

            II. CIRCUIT COURT'S DENIAL OF BAILEY'S MOTIONS

     Although subject matter jurisdiction is derived from the

constitution and not the Probate Act or Power of Attorney Act in

this case, this is not to say that the circuit court may act in

derogation of statutes enacted by the legislature.     In re M.M.,
156 Ill. 2d at 65 (rejecting such logic as unsound).    That being

said, the only issue here that Bailey could properly raise, but

did not, is whether the circuit court correctly denied her

motions for a TRO and preliminary injunction.


                                  18
1-06-2115

     "A temporary restraining order issued with notice and a

preliminary injunction issued with notice are the same type of

relief and, whether referred to under either term, require the

same elements of proof."    Jacob v. C&M Video Inc., 248 Ill. App.
3d 654, 664 (1993), citing Kable Printing Co. v. Mount Morris

Bookbinders Union Local 65-B, 63 Ill. 2d 514, 524 (1976);

Houseknecht v. Zagel, 112 Ill. App. 3d 284, 291 (1983).     "The

party seeking a preliminary injunction or temporary restraining

order must establish that it has a protectible right, that it

will suffer irreparable harm if injunctive relief is not granted,

that its remedy at law is inadequate, and that there is a

likelihood of success on the merits."     Jacob, 248 Ill. App. 3d at

664; City of Waukegan v. Illinois Environmental Protection

Agency, 339 Ill. App. 3d 963, 922 (2003).     The party seeking

relief is not required to make out a case which would entitle him

to relief on the merits; rather, he need only show that he raises

a "fair question" about the existence of his right and that the

court should preserve the status quo until the case can be

decided on the merits.     Jacob, 248 Ill. App. 3d at 664, citing

Buzz Barton & Associates, Inc. v. Giannone, 108 Ill. 2d 373, 382

(1985).   In evaluating these factors, we are mindful that the

scope of review in an interlocutory appeal pursuant to Illinois

Supreme Court Rule 307(a) (188 Ill. 2d R. 307(a)) is normally


                                  19
1-06-2115

limited to determining whether the trial court abused its

discretion in granting or refusing the requested interlocutory

relief.   Jacob, 248 Ill. App. 3d at 664, citing Zurich Insurance

Co. v. Raymark Industries, Inc., 213 Ill. App. 3d 591, 594

(1991).

     Here, however, Bailey does not argue that the circuit

court’s denial of her motions for a TRO and preliminary

injunction were an abuse of discretion.   Bailey does not contend

that she has a protectible right, that she will suffer

irreparable harm if injunctive relief is not granted, that her

remedy at law is inadequate, or that there is a likelihood of

success on the merits.    She only argues that the circuit court

was without jurisdiction to suspend the powers of attorney and

appoint a temporary guardian and GAL, an issue that is separate

and distinct from the denial of Bailey’s motion for a TRO and

preliminary injunction.   As a result, Bailey has failed to

convince this court that she was entitled to the relief sought in

the circuit court or that the circuit court erred in denying such

relief.   Furthermore, the record reveals that when the circuit

court pressed Bailey for the irreparable harm that would occur if

the relief she sought were not granted, Bailey could only

reference the money that was missing.   We agree with the circuit

court’s ruling that granting Bailey’s motions would not bring the


                                 20
1-06-2115

money back and that the "irreparable harm" with respect to the

missing funds had already occurred.    Moreover, based on the

evidence in the record and Wilson's condition when discovered,

there does not appear to be a likelihood that Bailey would be

successful in her efforts to have the powers of attorney

reinstated because the status quo, as it related to Wilson prior

to the circuit court's intervention, was plainly appalling.

                            III. CONCLUSION

     For the foregoing reasons, we find that the circuit court

properly exercised subject matter jurisdiction because Williams

brought a justiciable matter before the circuit court by

initiating an action under the Probate and Power of Attorney Acts

after finding her family member in deplorable conditions.    We

further hold that the circuit court correctly denied Bailey's

motions for a TRO and preliminary injunction based on the record

because she did not and could not articulate the required

elements for such relief.    Accordingly, we affirm the judgment of

the circuit court.

     Affirmed.

     FITZGERALD SMITH, P.J., and McNULTY, J., concur.




                                  21